Case 2:20-cv-05663-VAP-DFM Document 19 Filed 09/17/20 Page 1 of 2 Page ID #:280




   1   Darren Richie (SBN 316116)
       darren@richielitigation.com
   2   Steve Jang (SBN 330228)
   3   steve@richielitigation.com
       RICHIE LITIGATION, P.C.
   4   206 W. 4th Street, Suite 330
   5   Santa Ana, CA 92701
       Tel: (213) 265-7888 | Fax: (844) 314-1380
   6

   7   Attorneys for Plaintiffs,
       WEST COAST HOTEL MANAGEMENT, LLC, and
   8   WEST COAST ORANGE GROUP, LLC.
   9
                           UNITED STATES DISTRICT COURT
  10
                          CENTRAL DISTRICT OF CALIFORNIA
  11

  12   WEST COAST HOTEL                        Case No. 2-20-cv-05663-VAP-DFM
       MANAGEMENT, LLC dba
  13
       UNIVERSITY SQUARE HOTEL OF              DECLARATION OF SOSIE
  14   FRESNO; and WEST COAST                  BOYADJIAN IN SUPPORT OF
       ORANGE GROUP, LLC dba THE               PLAINTIFFS’ MOTION TO
  15
       HOTEL FRESNO,                           EXTEND TIME
  16
            Plaintiffs,                        [Filed concurrently herewith: Notice of
  17
                                               Motion and Motion to Extend Time,
  18           v.                              Declaration of Steve Jang, Esq., and
                                               [Proposed] Order]
  19
       BERKSHIRE HATHAWAY GUARD
  20   INSURANCE COMPANIES, a                  Hearing Date: October 19, 2020
       Pennsylvania Company; AMGUARD           Time: 2:00 p.m.
  21
       INSURANCE COMPANY, a                    Courtroom: 8A – 1st Street Courthouse
  22   Pennsylvania Corporation; and DOES
       1-50, inclusive,
  23

  24        Defendants.
  25

  26

  27

  28

                                              1
                                DECLARATION OF SOSIE BOYADJIAN
  32
Case 2:20-cv-05663-VAP-DFM Document 19 Filed 09/17/20 Page 2 of 2 Page ID #:281




   1                       DECLARATION OF SOSIE BOYADJIAN
   2   I, Sosie Boyadjian, declare as follows:
   3         1.     I am a paralegal currently employed at Richie Litigation, P.C. and have
   4   been since January 2019. I have personal knowledge of the facts set forth herein and,
   5   if called as a witness, could and would competently testify completely thereto. I submit
   6   this Declaration in support of Plaintiffs’ Motion to Extend Time.
   7         2.     I am Steve Jang, Esq.’s paralegal and have been since June 2020. Prior to
   8   being assigned as Mr. Jang’s paralegal, I was not assigned to any attorney and mainly
   9   handled pre-litigation personal injury matters such as corresponding with adjusters and
  10   setting up medical appointments for clients.
  11         3.     On September 8, 2020, after receiving service of Defendants’ Motion to
  12   Dismiss, I attempted to calendar the matter on our firm’s calendaring system, Firm
  13   Central. Usually, whenever someone enters an event on Firm Central, it will
  14   automatically generate and calendar the applicable deadlines. However, I was not able
  15   to find the specific event to enter under ‘Motion to Dismiss’ so I just calendared the
  16   hearing date for October 5, 2020 and looked up the Local Rules to find out when the
  17   opposition would be due. I misread Local Rule 7-9 and believed the opposition was
  18   due not later than 10 days after service rather than not later than 21 days after service.
  19   I mistakenly informed Mr. Jang that the opposition was due on September 25, 2020
  20   and calendared the same.
  21

  22         I declare under penalty of perjury that the foregoing is true and correct.
  23

  24         Executed at Santa Ana, California.
  25

  26   Dated: September 17, 2020
  27                                              By:________________________________
  28                                                Sosie Boyadjian

                                                 2
                                   DECLARATION OF SOSIE BOYADJIAN
  32
